Citation Nr: 0500947	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $13,8084.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Waco, 
Texas.  In November 2003, the Board remanded the claim for 
the issuance of a statement of the case (SOC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO notified the veteran on June 18, 2002, of the denial 
of the waiver in the June 2002 decision.  In November 2002, 
the veteran filed a notice of disagreement.  On January 26, 
2004, the RO in Huntington, West Virginia, mailed a SOC to 
the veteran at a P.O. box in Huntsville, Texas.  The veteran 
has not filed a substantive appeal, and a statement of the 
representative was not received until August 2004.  It 
appears that the RO obtained the address from a July 2002 
letter to the veteran from the Debt Management Center.  All 
correspondence from the veteran, however, reflects that his 
address is a P.O. Box in Tennessee Colony, Texas.  Therefore, 
a SOC needs to be mailed to the veteran's address of record.  
Mailing documents to an incorrect location constitutes error.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following:

1.  The AMC should send a statement of 
the case on the issue of waiver of 
overpayment of VA compensation benefits 
to the veteran's current address - 
Michael Unit, P.O. Box 4500, Tennessee 
Colony, TX 75886.  To assist in delivery, 
the AMC should provide the veteran's 
Texas Department of Criminal Justice 
number - 776483 - in the mailing address.

2.  The parties are informed that there 
is an obligation to submit a timely and 
adequate substantive appeal.  Such 
failure may result in a dismissal.  This 
remand does not establish jurisdiction to 
decide the case on the merits.


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



